Mr. Justice Thom:as delivered the opinion of the court: Claimant’s declaration alleges that in the year 1928 it paid by mistake $17.15 more franchise tax than it was legally required to pay. To this declaration the State has filed a general demurrer. While the declaration may be informal, the demurrer is only general, and we think the declaration states sufficient grounds to sustain an award, and the demurrer will be overruled. Money paid by mistake is not deemed to have been voluntarily paid and can be recovered back. It is not contended that the State did not receive $17.15 more franchise tax from claimant in 1928 than it was entitled to receive. Claimant is therefore awarded the sum of $17.15.